UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4850


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH J. MARAK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:10-cr-00332-H-1)


Submitted:   June 29, 2012                 Decided:   July 19, 2012


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A federal jury convicted Joseph Marak of one count of

extortion      under        color    of       official      right,       in    violation       of    18

U.S.C.    §    1951         (2006)   (Count       One);          and     seventeen       counts      of

bribery       by    a       public   official,             in     violation       of    18     U.S.C.

§ 201(b)(2) (2006)             (Counts Two through Eighteen). *                        The district

court sentenced Marak to seventy-two months of imprisonment, and

he appeals.         Finding no error, we affirm.

               Marak        first    challenges         the       sufficiency          of    evidence

supporting         his      convictions.              We        review    challenges         to     the

sufficiency of evidence de novo.                       United States v. Roe, 606 F.3d

180, 186 (4th Cir.), cert. denied, 131 S. Ct. 617 (2010).                                            We

are   obliged          to    sustain      a    guilty       verdict       that,        viewing      the

evidence      in    the      light     most     favorable          to    the    prosecution,         is

supported by substantial evidence.                              United States v. Osborne,

514 F.3d 377, 385 (4th Cir. 2008).                          Substantial evidence in the

context    of      a     criminal      action      is       evidence       that    a     reasonable

finder    of       fact      could   accept       as       adequate       and     sufficient         to


      *
       The jury also convicted Marak of sixteen counts of bribery
by corruptly accepting payments for performing an official act,
in violation of 18 U.S.C. § 201(c)(1)(B) (2006) (Counts Nineteen
through Thirty-five).     The district court set aside these
convictions on the basis of Ball v. United States, 470 U.S. 856,
865 (1985), which holds in a case involving duplicitous
convictions that “the second conviction, even if it results in
no greater sentence, is an impermissible punishment.”



                                                  2
support a conclusion of a defendant’s guilt beyond a reasonable

doubt.       United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).

             A defendant bringing a sufficiency challenge bears a

“heavy burden.”      United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).      In evaluating the sufficiency of evidence, we do

not review the credibility of witnesses, and we assume the jury

resolved all contradictions in the testimony in favor of the

Government.      United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).     “Reversal for insufficient evidence is reserved for

the   rare    case   ‘where     the   prosecution’s       failure     is    clear.’”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

             The Hobbs Act, 18 U.S.C. § 1951(a), makes it a crime

to commit robbery or extortion to obstruct, delay, or affect

commerce or the movement of any commodity in commerce.                      “A Hobbs

Act   violation      requires     proof       of   two   elements:          (1)     the

underlying     robbery   or   extortion       crime,     and   (2)   an    effect    on

interstate commerce.”         United States v. Williams, 342 F.3d 350,

353 (4th Cir. 2003).

             In order to convict Marak for a violation of 18 U.S.C.

§ 201(b)(2)(C), the Government was required to prove:                      (1) Marak

was a public official of the United States, (2) Marak directly

or indirectly demanded, sought, received, accepted, or agreed to

                                          3
receive    or   accept     something   of       value,      and    (3)     Marak    did    so

corruptly in return for being induced to do or omit to do any

act in violation of his official duty.                       We have reviewed the

record and conclude that the evidence was sufficient to support

Marak’s convictions.

            Marak also challenges his sentence.                      He asserts that

the district court erred in calculating the loss involved in his

offense     under      U.S.     Sentencing       Guidelines          Manual        (“USSG”)

§ 2B1.1(b)(1)(G), which provides for a 12-level enhancement for

a   loss   of   more     than   $200,000       but   less    than        $400,000.        The

district     court’s      factual    determinations               that     underlie       its

calculation of loss must stand absent clear error.                             Elliott v.

United States, 332 F.3d 753, 761 (4th Cir. 2003).                           And, “only a

preponderance       of    the    evidence       need     support          these    factual

findings.”      United States v. Miller, 316 F.3d 495, 503 (4th Cir.

2003).      Further,      “[t]he    court       need   only       make     a   reasonable

estimate of the loss,” and its loss determination “is entitled

to appropriate deference,” given its unparalleled access to the

pertinent facts.         USSG § 2B1.1, cmt. n.3(C).

            We have thoroughly reviewed Marak’s challenges to the

district court’s loss calculation and are persuaded that the

district court made a reasonable estimate of the loss in this

case.



                                           4
            Accordingly,       we   affirm    Marak’s    convictions       and

sentence.       We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented   in    the   materials

before    the    court   and   argument   will   not   aid    the    decisional

process.

                                                                       AFFIRMED




                                      5